IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0535-21



                       MARTEL SHANIDI BLACK, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                         HARRIS COUNTY

              Per curiam.

                                       ORDER

       A jury convicted Appellant of assault and assessed punishment at 120 days in county

jail, probated for 31 days. The Fourteenth Court of Appeals affirmed the conviction. Black

v. State, No. 14-20-00470-CR (Tex. App. — Houston [14 th], delivered May 27, 2021). On

July 22, 2021, Appellant filed a petition for discretionary review. However, Appellant has

died and counsel for Appellant has filed a motion to dismiss the petition for discretionary

review and permanently abate the appeal.
                                                                             Black - 2

       Under Tex.R. App. Pro. 7.1(a)(2), if an appellant in a criminal case dies after an

appeal is perfected but before the appellate court issues the mandate, the appeal will be

permanently abated. See also Graham v. State, 991 S.W.2d 802 (Tex. Crim. App. 1998).

Therefore, Appellant’s motion is granted, Appellant’s petition for discretionary review is

dismissed, and the Fourteenth Court of Appeals is directed to withdraw its prior opinion and

permanently abate the appeal of this case.

Delivered: August 25, 2021
Do not publish